NO.
12-08-00150-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§                      
IN RE:            
JIMMIE FOXWORTH,        §                      ORIGINAL PROCEEDING
RELATOR
§                      
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Jimmie
Foxworth filed a petition for writ of mandamus seeking to compel Respondent,
the Honorable Barry R. Bryan, Judge of the 217th Judicial District Court,
Angelina County, Texas, to rule on his motion for DNA testing.  Respondent has furnished this court an order,
signed on April 23, 2008, denying Foxworth’s motion for DNA testing.  Because Respondent has ruled on the motion,
this original proceeding is rendered moot. 
Accordingly, Foxworth’s petition for writ of mandamus is dismissed
as moot.
Opinion delivered April 30,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)